By the Court, Wallace, C. J.:
1. The terms of the agreement for a lease were sufficiently certain in themselves to support a decree for specific performance.
2. The plaintiff had received $600 for which he had delivered to the defendant a receipt: “Six hundred dollars on account of lease to be drawn by F. W. Shattuck, according to our agreement stated before him.”
3. The entry of the defendant, Clark, upon the premises, and their occupancy by him for the first year by his agent, Dake, is equivalent to his personal occupation. There was no promise on his part that he would personally occupy; and the “ordinary covenants,” which the conveyancer was instructed to insert in the instrument of lease, would not embrace a covenant for exclusive personal occupation upon the part of the lessee, or that he would not conduct the farm by agents or employees.
4. The tender of the rent due for the second year was well made. There had been no laches upon the part of the defendant, and the act of Dake in making the trade was, under the letter of attorney of November 9, 1872, the act of his principal, the defendant Clark.
*590The judgment is reversed and the cause remanded, with directions to render a decree for the specific performance -of the agreement by the plaintiff.
Neither Mr. Justice Crockett nor Mr. Justice McKinstry expressed an opinion.